                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE

 ANDY L. ALLMAN,                                 )
                                                 )
          Petitioner,                            )
                                                 )
                                                 )
 v.                                              )          Civil Action No. 3:21-cv-00267
                                                 )
 SONNY WEATHERFORD and                           )          District Judge Trauger
 HERBERT H. SLATERY, III,                        )          Mag. Judge Frensley
                                                 )
          Respondents.                           )



                 RESPONDENT SONNY WEATHERFORD’S MOTION
          TO DISMISS AMENDED PETITION FOR WRIT OF HABEAS CORPUS
         Comes now Respondent, Sumner County Sheriff Sonny Weatherford (“Respondent

Weatherford”), by counsel, and for his Motion to Dismiss Amended Petition for Writ of Habeas

Corpus and Immediate Relief Pursuant to 28 U.S.C. § 2241, states as follows:

         Petitioner is a pre-trial detainee housed in the Sumner County Jail on charges of theft,

falsely representing himself as an attorney, and practicing law without a license. See Sumner

County Inline Court Records System (sumner.tncrtinfo.com). Accordingly, pursuant to state law,

he is in the physical control of Respondent Weatherford.

         During his incarceration, the Petitioner filed many motions. These motions challenged his

bond amount and, among other things, requested release on his own recognizance. These motions

were denied, so on March 21, 2021, Petitioner filed a habeas corpus Petition under 28 U.S.C. §

2241 in which he challenges his pretrial detainment. On April 8, 2021, he filed the current

Amended Petition requesting the same relief. On May 19, 2021, the Court entered an order in




                                                 1
843255.1/020210378
      Case 3:21-cv-00267 Document 21 Filed 06/09/21 Page 1 of 3 PageID #: 1058
which it served the Amended Petition on the Respondents and requested they file a response to the

Amended Petition.1 (Docket Entry No. 13).

           As explained more thoroughly in the contemporaneously filed Memorandum in Support,

the Petitioner failed to exhaust all administrative remedies. For that reason, the Amended Petition

should be dismissed.

           Therefore, Respondent Weatherford respectfully asks this Honorable Court to dismiss the

Amended Petition, with prejudice.

                                                      Respectfully submitted:


                                                      /s/ Thomas B. Russell
                                                      Thomas B. Russell, #26011
                                                      Sarah L. Locker, #31994
                                                      William C. Scales, Jr., #36457
                                                      GULLETT SANFORD ROBINSON & MARTIN PLLC
                                                      150 Third Avenue South, Suite 1700
                                                      Nashville, TN 37201
                                                      615-244-4994
                                                      trussell@gsrm.com; slocker@gsrm.com
                                                      wscales@gsrm.com

                                                      Leah May Dennen, #12711
                                                      Sumner County Law Director
                                                      Benjamin C. Allen, #35923
                                                      355 North Belvedere Drive, Room 303
                                                      Gallatin, TN 37066
                                                      615-451-6060
                                                      LeahMay@sumnercountytn.gov
                                                      ben@sumnercountytn.gov

                                                      Attorneys for Sonny Weatherford




1
    On June 3, 2021, the Attorney General filed a Motion to Dismiss. (Docket Entry No. 20).

                                                          2
843255.1/020210378
      Case 3:21-cv-00267 Document 21 Filed 06/09/21 Page 2 of 3 PageID #: 1059
                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of June, 2021, a copy of the foregoing was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
to all parties indicated on the electronic filing receipt. All other parties will be served by regular
mail. Parties may access this filing through the Court’s electronic filing system.

 Andy L. Allman, #109261                              Zachary L. Barker, Esq.
 c/o Sumner County Jail                               Assistant Attorney General
 117 W. Smith Street                                  Federal Habeas Corpus Division
 Gallatin, TN 37066                                   PO Box 20207
                                                      Nashville, TN 37202
 Pro Se Petitioner                                    Zachary.Barker@ag.tn.gov

                                                      Attorneys for Herbert H. Slatery, III


                                               /s/ Thomas B. Russell




                                                  3
843255.1/020210378
    Case 3:21-cv-00267 Document 21 Filed 06/09/21 Page 3 of 3 PageID #: 1060
